JUDGMENT
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Final Results of Redetermination (“Remand Results”), dated January 25, 1995, Pursuant to Court Remand, NSK Ltd. and NSK Corporation v. United States, Slip Op. 94-182 (Nov. 28, 1994), and not having received any responses to the Remand Results, it is hereby
*359Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, having complied with the Court’s Remand Order, are affirmed; and it is further
Ordered that since all other issues have been decided, this case is dismissed.